IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Abdur Raheem Muhammad,              :
                Appellant           :
                                    :
           v.                       :    No. 2116 C.D. 2015
                                    :
Arthur Carl Schwotzer; Gregg A.     :
Schwotzer and the Estate of         :
Gregg A. Schwotzer (Deceased);      :
W. Reid Howe; Ryan Schwotzer;       :
Damian Winchel; Anna Mason;         :
Jinada Rochelle; Christine E. Rice; :
JoAnn L. Edwards; Stephen A.        :
Glassman; Arberdella White-Davis;   :
James D. Holt; Homer C. Floyd;      :
Tom Corbett; Edward G. Rendell;     :
Crossgates Management               :
Incorporated d/b/a Swissvale Towers :
Association; Pennsylvania Human     :
Relations Commission; Pennsylvania :
Housing Finance Agency and the      :
Commonwealth of Pennsylvania        :


                                     ORDER

            NOW, March 27, 2017, having considered appellant’s application for

reargument, the application is denied.




                                         MARY HANNAH LEAVITT,
                                         President Judge